Opinion issued August 9, 2012




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-11-00183-CR
                            ———————————
                        FRED MCBURNETT, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 176th District Court
                           Harris County, Texas
                       Trial Court Case No. 1220500


                       MEMORANDUM OPINION

      A jury convicted appellant Fred McBurnett for noncompliance with the

sex-offender registration requirements.1 The trial court found one prior felony


1
      See TEX. CODE CRIM. PROC. ANN. art. 62.102(a), (b)(2) (West 2006) (stating that
      person required to annually verify their sex-offender registration information
enhancement to be true and assessed his punishment at twenty years’ confinement.

McBurnett’s sole point on appeal is that because the State failed to prove that his

place of residence was within the Houston city limits, the evidence was insufficient

to prove that the Houston Police Department was his primary registration

authority. We affirm.

                                    Background

      McBurnett was indicted for, and ultimately convicted of, failing to comply

with the Code of Criminal Procedure’s sex-offender registration requirements.

Specifically, the State alleged that McBurnett failed to comply with article

62.058(a) which states, in pertinent part,

      A person subject to registration under [chapter 62] who is not
      subject to the 90 day reporting requirement described by this
      subsection shall report to the local law enforcement authority
      designated as the person’s primary registration authority by the
      department once each year not earlier than the 30th day before and
      not later than the 30th day after the anniversary of the person’s date
      of birth to verify the information in the registration form maintained
      by the authority for that person.

TEX. CODE CRIM. PROC. ANN. art. 62.058(a) (West 2006).

      Originally convicted of a sex offense in 1991, McBurnett was subject to

chapter 62 and annual verification of his registration information. Houston Police

Department (HPD) Sergeant Glenn Shepherd, custodian of records for the offender


      pursuant to article 62.058 commits third degree felony if that person “is required
      to register and fails to comply with any requirement of [chapter 62]”).

                                             2
registration unit, testified that McBurnett initially registered with HPD as a

Houston resident on August 23, 2004, and that the Department of Public Safety

designated HPD as his primary registration authority. 2 Shepherd further testified

that McBurnett visited the department on August 18, 2008, completed a change of

address form listing his new address as 1414 Austin St. #1 Houston, Texas, and

signed an acknowledgment that his next annual registration date was April 28,

2009—his birthday.       When McBurnett failed to timely report to HPD,3 and

Shepherd determined that McBurnett had not registered elsewhere, a warrant was

issued for his arrest.

                                Standard of Review

       In determining the legally sufficiency of evidence to support a conviction, a

reviewing court must consider all the evidence in the light most favorable to the

verdict and determine whether, based on that evidence and reasonable inferences

therefrom, any rational factfinder could have found the essential elements of the

crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 318–19, 99
S. Ct. 2781, 2789 (1979); Gear v. State, 340 S.W.3d 743, 746 (Tex. Crim. App.

2
       See TEX. CODE CRIM. PROC. ANN. art. 62.004(a) (West Supp. 2011) (stating
       Department of Public Safety “shall determine which local law enforcement
       authority serves as the person’s primary registration authority based on the
       municipality or county in which the person resides”).
3
       Shepherd testified that HPD’s records for the sixty-one-day time period spanning
       the thirty days before and after McBurnett’s birthday (March 28, 2009 to June 1,
       2009) reflect no visits or appointments by McBurnett.

                                           3
2011). This standard gives full play to the responsibility of the factfinder to fairly

resolve conflicts in testimony, to weigh the evidence, and to draw reasonable

inferences from basic facts to ultimate facts. Gear, 340 S.W.3d at 746 (quoting

Jackson, 443 U.S. at 319, 99 S. Ct. at 2789).

                                      Analysis

      McBurnett argues that because the State failed to prove that he was residing

within the Houston city limits in 2009, the evidence was insufficient to prove that

HPD was his primary registration authority—an element of the offense—and cites

Simpkins v. State, 300 S.W.3d 860 (Tex. App.—Texarkana 2009, no pet.).

Simpkins, however, is distinguishable.

      Simpkins, who had lived elsewhere, moved to Longview, Gregg County,

Texas and was subsequently charged with failure to register with the Gregg County

Sheriff, in violation of article 62.051(a).4 Simpkins argued that the evidence was

insufficient to show that his residence was in the unincorporated area of Gregg

County, rather than within the City of Longview. The court of appeals agreed and

reversed and rendered a judgment of acquittal.

      Unlike the present case, the State in Simpkins had to establish the law

enforcement entity with which Simpkins was required to register, and, to do so, it

4
      TEX. CODE CRIM. PROC. ANN. art. 62.051(a) (West Supp. 2011) (requiring person
      with reportable conviction to register, or verify registration with “local law
      enforcement authority” in any county where person resides or intends to reside for
      more than seven days).
                                          4
was required to provide proof of Simpkins’s residence. See Simpkins, 300 S.W.3d

at 863 (stating defendant’s residence was element of hypothetically correct jury

charge in that case because identity of “local law enforcement” authority varied

depending upon situs of defendant’s residence or intended residence); see also

TEX. CODE CRIM. PROC. ANN. art. 62.001(2) (West Supp. 2011) (defining “local

law enforcement authority”). Not only is such pinpoint specificity not required in

the present case, but the uncontroverted testimony was that DPS had determined

that McBurnett’s primary registration authority was HPD. See TEX. CODE CRIM.

PROC. ANN. art. 62.004(a) (West Supp. 2011) (stating Department of Public Safety

“shall determine which local law enforcement authority serves as the person’s

primary registration authority based on the municipality or county in which the

person resides”). There was no such testimony in Simpkins.5

      The hypothetically correct jury charge in the present case required proof,

inter alia, that McBurnett was a person with a reportable conviction subject to

registration under the sex-offender registration program who failed to report to the

local law enforcement agency designated as his primary registration authority,

(HPD), during the thirty days before his birth date or the thirty days after, to verify

his registration information on the form maintained for him by that law


5
      This is presumably because Simpkins had just moved to a new county and failed
      to register his address, thus DPS never had an opportunity to designate his primary
      registration authority in Gregg County under chapter 62’s statutory scheme.
                                           5
enforcement authority. The hypothetically correct jury charge required no proof of

his residence.

      The State offered uncontroverted testimony and evidence that McBurnett

was a convicted sex-offender who was required to register under chapter 62 and

that he failed to comply with one of the requirements of that chapter. See TEX.

CODE CRIM. PROC. ANN. art. 62.102(a), (b)(2) (West 2006). Specifically, the State

demonstrated that the “local law enforcement authority” designated as McBurnett’s

primary registration authority by DPS was HPD and that McBurnett did not report

to HPD within 30 days before or after his birthday in 2009 to verify his

sex-offender registration information.   See TEX. CODE CRIM. PROC. ANN. art.

62.058(a).

      Considering all record evidence in the light most favorable to the verdict, we

hold that a jury could rationally have found that each essential element of the

charged offense was proven beyond a reasonable doubt. See Jackson, 443 U.S. at

318–19, 99 S. Ct. at 2789; Gear, 340 S.W.3d at 746.




                                         6
                                   Conclusion

      We affirm the trial court’s judgment.




                                               Jim Sharp
                                               Justice

Panel consists of Justices Keyes, Bland, and Sharp.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           7